Fullerton, J.
(dissenting) — I am unable to concur in either the reasoning or the conclusion of the foregoing opinion. Had the court followed the intimation given in the case of State ex rel. Lowary v. Superior Court, 41 Wash. 450, 83 Pac. 126, and held that writs of review must be applied for within the time in which an appeal might he taken under the general statutes relating to appeals, no serious objection could be urged against the rule, as it would then have been certain, easily understood, and applicable in all cases. But the court has seen fit to select the limitation prescribed by a special statute for an appeal from a judg*691ment in a special proceeding, and make it applicable to judgments of the character of the on© before us. It is true that the judgment sought to be reviewed, and the judgment the time to appeal from which is held to be controlling, are both judgments in condemnation proceedings had under the statute of eminent domain; and that it is this fact that persuaded the court that there was such an analogy between the two judgments that the time limited for an appeal from the one ought to control the time within which to review the other, but it seems to me that this as a reason is inconclusive, and as a policy is harmful. That the judgments are separate and distinct was determined by this court in the case of Western American Co. v. St. Ann Co., 22 Wash. 158, 60 Pac. 158; and that the right to review the present judgment by a writ of review rests in the fact that there is no right of appeal from it was determined in the case of Seattle etc. R. Co. v. Bellingham Bay etc. R. Co., 29 Wash. 491, 69 Pac. 1107. It being true, therefore, that there is no connection between the judgments, I am unable to see why the rights relating to the one should in any manner be allowed to affect the other. Since they are separate and distinct, each should stand on its own bottom in> so far as the right to review it is concerned, and the right should be determined by the general law rather than from any analogy between them.
I think the rule adopted harmful as a policy because it adds another element of uncertainty to the procedure by which causes are brought to this court for review. This uncertainty arises from the fact that there are many judgments that cannot be reviewed but by this writ, and the precedent of this case establishes the principle that special limitations on the right of appeal contained in special statutes are applicable when the right to review any of such judgments are called in question. The result is that instead of having one general lhnitation applicable to all judgments alike, we have different limitations applicable to different judgments, with *692no rnle to determine with certainty when they are applicable. It seems to me that only the positive mandate of the statute ought to drive the court to the adoption of such a procedure. I dissent, therefore, from the judgment of dismissal.